[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT            FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                      No. 05-15005                       APRIL 25, 2006
                                  Non-Argument Calendar                THOMAS K. KAHN
                                ________________________                    CLERK


                         D. C. Docket Nos. 04-02264-CV-BBM-1,
                                           03-98551-BKC-RE
IN RE:

KWAME OU'PINDA E'TEIF, SR.,

Debtor.
--------------------------------------------------
 KWAME OU'PINDA E'TEIF, SR.,

                                                           Plaintiff-Appellant,

                                             versus

TAMARA MILES OGIER,

                                                           Defendant-Appellee.

                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                        (April 25, 2006)

Before BLACK, BARKETT, and MARCUS, Circuit Judges.

PER CURIAM:
      Kwame O. E’tief, Sr., a Chapter 7 debtor proceeding pro se, appeals the

district court’s affirmance of the bankruptcy court’s order approving the Trustee’s

Application to Compromise a malpractice claim against E’tief’s former counsel, G.

Alfred Brunavs. On appeal, E’tief argues that the Trustee and Brunavs colluded

with each other to dissolve Brunavs of legal liabilities to E’tief’s detriment. In

making this argument, E’tief relies on other bankruptcy rulings as evidence of

Brunavs’s collusion with the Trustee and also suggests these other rulings illustrate

the bankruptcy judge’s bias against him.

      In the bankruptcy context, we sit “as a ‘second court of review’ and thus

‘examine[] independently the factual and legal determinations of the bankruptcy

court,’ ” employing the same standards of review as the district court. In re Optical

Techs., Inc., 425 F.3d 1294, 1299-1300 (11th Cir. 2005) (quoting In re Issac

Leaseco, Inc., 389 F.3d 1205, 1209 (11th Cir. 2004)). We review legal conclusions

by either the bankruptcy court or the district court de novo and the bankruptcy

court’s findings of fact for clear error. In re New Power Co., 438 F.3d 1113, 1117

(11th Cir. 2006).

      Rule 8006 of the Federal Rules of Bankruptcy Procedure specifies the

procedure for designating the items for a record on appeal, including transcripts of

proceedings:



                                           2
      Within 10 days after filing the notice of appeal . . . the appellant shall
      file with the clerk and serve on the appellee a designation of the items
      to be included in the record on appeal and a statement of the issues to
      be presented. Within 10 days after the service of the appellant’s
      statement the appellee may file and serve on the appellant a
      designation of additional items to be included in the record on appeal .
      . . . The record on appeal shall include the items so designated by the
      parties, the notice of appeal, the judgment, order, or decree appealed
      from, and any opinion, findings of fact, and conclusions of law of the
      court. Any party filing a designation of the items to be included in the
      record shall provide to the clerk a copy of the items designated or, if
      the party fails to provide the copy, the clerk shall prepare the copy at
      the party's expense. If the record designated by any party includes a
      transcript of any proceeding or a part thereof, the party shall,
      immediately after filing the designation, deliver to the reporter and
      file with the clerk a written request for the transcript and make
      satisfactory arrangements for payment of its cost. All parties shall take
      any other action necessary to enable the clerk to assemble and
      transmit the record.

Fed. R. Bankr. P. 8006 (emphasis added).            The Federal Rules of Appellate

Procedure contain a similar rule regarding the duties of an appellant to compile the

record on appeal that specifies that:

      (1) Appellant’s Duty to Order. Within 10 days after filing the notice
      of appeal . . . the appellant must do either of the following:

      (A) order from the reporter a transcript of such parts of the
      proceedings not already on file as the appellant considers necessary
      ...

      (B) file a certificate stating that no transcript will be ordered.

      (2) Unsupported Finding or Conclusion. If the appellant intends to
      urge on appeal that a finding or conclusion is unsupported by the
      evidence or is contrary to the evidence, the appellant must include in

                                            3
      the record a transcript of all evidence relevant to that finding or
      conclusion.

      (3) Partial Transcript. Unless the entire transcript is ordered:

      (A) the appellant must--within the 10 days provided in Rule
      10(b)(1)--file a statement of the issues that the appellant intends to
      present on the appeal and must serve on the appellee a copy of both
      the order or certificate and the statement;

      (B) if the appellee considers it necessary to have a transcript of other
      parts of the proceedings, the appellee must, within 10 days after the
      service of the order or certificate and the statement of the issues, file
      and serve on the appellant a designation of additional parts to be
      ordered; and

      (C) unless within 10 days after service of that designation the
      appellant has ordered all such parts, and has so notified the appellee,
      the appellee may within the following 10 days either order the parts or
      move in the district court for an order requiring the appellant to do so.

Fed. R. App. P. 10(b)(1)-(3).

      E’tief has not included a transcript of the June 16, 2004, hearing where the

bankruptcy court orally announced its findings of facts and conclusions of law

regarding the Application to Compromise that forms the basis of the issue E’tief

raises on appeal. Moreover, the transmittal sheet from the bankruptcy court clerk

with the record on appeal indicates that E’tief did not comply with Rule 8006 by

serving the court reporter with his request for transcripts. Although E’tief is pro

se, the record indicates that the bankruptcy court expressly informed him of the

procedures to follow to obtain transcripts for the record on appeal.       After the

                                         4
district court noted the deficiencies in the record, we can find no indication that

E’tief made any effort to cure the deficiencies. On appeal, E’tief has not attempted

to cure the deficiencies in the record and has failed to comply with the

requirements of Rule 10 by not ordering the transcript, not filing a certificate

stating that he would not file the transcript, and not filing a statement of the issues

he intended to present on appeal. In fact, E’tief filed a motion asking that we

proceed without the transcripts, which we granted.                    However, without the

transcripts, it simply is impossible for us to review the bankruptcy court’s factual

findings and legal conclusions.          Accordingly, we dismiss E’tief’s appeal with

respect to the appeal of the June 21 order. See Fed. R. App. P. 10(b)(2); see also

Abood v. Block, 752 F.2d 548, 550 (11th Cir. 1985) (dismissing appeal where the

appellant failed to include a transcript of the relevant district court proceedings in

the record on appeal).

       Finally, the record that we do have does not contain any evidence suggesting

collusion or bias on the part of the Trustee, Brunavs, or the bankruptcy court

judge.1 Thus, we affirm as to those issues.

       DISMISSED IN PART, AFFIRMED IN PART.


       1
         E’tief attaches several documents to his brief in support of his arguments, but the
majority of these documents were not part of the record on appeal and will not be considered here.
See Fed.R.App.P. 10(a). Even if these documents were considered, they provide no support for his
arguments of bias and collusion.

                                                5